Citation Nr: 0740122	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-21 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, and if so whether the claim may be 
granted.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  He served in and was wounded in Vietnam.  He died in 
September 1980.  The appellant is the widow of the veteran.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in March 2007.  


FINDINGS OF FACT

1.	Service connection for the cause of the veteran's death 
was denied by the RO in an October 1980 rating action.  The 
appellant was notified of this action and of her appellate 
rights, but failed to file a timely appeal.

2.	Since the October 1980 decision denying service connection 
for the cause of the veteran's death, the additional 
evidence, not previously considered, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

3.	The veteran died in September 1980.  His certificate of 
death indicated that he died from gunshot wound of the heart.  
Another significant condition contributing to death was 
depression.  

4.	At the time of the veteran's death, service connection was 
in effect for the residuals of shell fragment wounds of the 
right heel, right post-axillary region, right post-medial 
thigh, and anterior right upper abdominal wall.  

5.	The immediate cause of the veteran's death is more likely 
than not related to a combat related PTSD which could be 
related to service.


CONCLUSIONS OF LAW

1.	The additional evidence received subsequent to the October 
1980 decision of the RO, which denied service connection for 
the cause of the veteran's death is new and material; thus, 
the claim for service connection is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.	With resolution of reasonable doubt in the appellant's 
favor, the criteria for service connection for the cause of 
the veteran's death have been met. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.102, 3.302, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA a letter dated in September 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the September 2005 
letter provides sufficient notice as to what is needed in 
terms of new and material evidence so as to satisfy the 
notice provisions of Kent.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
matter on appeal.  Despite the inadequate notice provided to 
the appellant on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993)  In this regard, as the Board concludes below that 
the preponderance of the evidence supports the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned will be first addressed by 
the RO and may be subject to a subsequent appeal by the 
appellant should she disagree.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service- connected diseases or 
injuries involving active processes affecting vital organs 
should receive full consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection for the cause of the veteran's death was 
previously denied by the RO in an October 1980 rating 
decision.  The appellant did not appeal this determination.  
In such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds the appellant's testimony and an 
opinion rendered by the Chief, Mental Health Service of the 
VA Medical Center, Manchester New Hampshire (VAMC) 
constitutes new and material evidence such that the claim may 
be reopened.  Having decided that the claim is reopened, as 
noted, it must now be determined whether the Board can 
conduct a de novo review without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is 
concluded that we may proceed without prejudice.  The RO has 
provided the appellant notice as to the requirements for 
service connection; her arguments throughout the instant 
appeal has been on the merits, not on the question of whether 
new and material evidence has been presented; and she has had 
the opportunity for a full hearing throughout the process.  
It is concluded, therefore, that there is no prejudice based 
on de novo review.  

The appellant, in her correspondence and testimony before the 
undersigned, contends that the veteran, who died by suicide, 
should have been service connection for post-traumatic stress 
disorder (PTSD), which would render his suicide the result of 
a service connected disease or disability.  

Review of the record shows that the veteran served in combat 
the Republic of Vietnam.  Among his awards and decorations 
was the Combat Infantryman Badge as well as the Purple Heart 
Medal.  At the time of his death, service connection was in 
effect for the residuals of shell fragment wounds of the 
right heel, rated 20 percent disabling; the right post-
axillary region, right post-medial thigh, and anterior right 
upper abdominal wall, all rated noncompensable.  The 
certificate of death shows that the veteran died in September 
1980 at age 37.  The cause of death shows that the immediate 
cause of death was a self inflicted gunshot wound of the 
heart.  Another significant condition contributing to death, 
but not related to the cause of death was depression.  

VA outpatient treatment records show that in June 1979 the 
veteran was assessed as having chronic pain, status post 
gunshot wound of the right heel and an adjustment reaction of 
adult life with frustration and irritability secondary to the 
gunshot wound residuals.  Statements and affidavits submitted 
on behalf of the appellant include a description of symptoms 
of irritability and aggressiveness.  

In a request dated in September 2007, the case was sent for a 
medical opinion regarding whether it was at least as likely 
as not that the veteran had PTSD as a result of his service 
in Vietnam and, if so, did it appear to be implicated in his 
death.  In an October 2007 reply, the Chief of Mental Health 
Service of the VAMC replied that, after review of the 
veteran's medical records, it was at least as likely as not 
that the veteran had combat related PTSD prior to his 
suicide, which contributed to his death.  

At the outset, the Board notes that the veteran's death 
certificate lists the immediate cause of death as a single 
gunshot wound to the heart.  Depression was another 
significant condition contributing to death.  

Given that the veteran's death was the result of suicide, it 
must initially be determined whether compensation is barred o 
the basis of willful misconduct. Generally speaking, 
compensation shall not be paid if the disability was the 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs. 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2006).  In order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional.  A person of unsound mind is incapable 
of forming an intent (mens rea, or guilty mind, which is an 
essential element of crime or willful misconduct). It is a 
constant requirement for a favorable action that the 
precipitating mental unsoundness be service connected. 38 
C.F.R. § 3.302(a) (2006).

As set forth under 38 C.F.R. § 3.302(b), the act of suicide 
or a bona fide attempt is considered to be evidence of mental 
unsoundness.  Therefore, where no reasonable adequate motive 
for suicide is shown by the evidence, the act will be 
considered to have resulted from mental unsoundness.  A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances which could lead a 
rational person to self-destruction.  

In the present case, the Board finds no reasonable adequate 
motive for the veteran's suicide.  Therefore, it is conceded 
that such suicide was the act of mental unsoundness.  
Consequently, it does not constitute willful misconduct and 
compensation is not barred here.  However, in order for 
service connection for the cause of death to be granted, the 
competent evidence must demonstrate that the mental 
unsoundness is causally related to active service.  See 
C.F.R. § 3.302(a) (2006).

The appellant here has contended that the veteran had PTSD 
that was incurred in active service, which led him to commit 
suicide.  The opinion of the Mental Health Service of the 
VAMC clearly supports this contention.  As such, it is 
determined that the veteran's death was the result of a 
service connected psychiatric disease and service connection 
is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


